Citation Nr: 1608979	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for a disability variously characterized as residuals of concussion or residuals of traumatic brain injury; manifested by symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems.

2.  Entitlement to service connection for a disability variously characterized as residuals of concussion or residuals of traumatic brain injury; manifested by symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1971, when he was discharged on account of physical disability, with additional active duty for training with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of January 2012 and April 2012.  The Veteran presented sworn testimony during a March 2014 hearing on appeal before the undersigned Veterans Law Judge.

The Board remanded the appeal for further evidentiary development in June 2014 and again in January 2015.  Such development has been satisfactorily accomplished.  

The Board referred the complex medical issues involved in this case to a VA physician who is an expert in neurology in August 2015.  The informed opinion was received in November 2015.  The Veteran and his representative were provided with a copy of the opinion the same month, and offered the opportunity to submit additional evidence and argument.  




FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a disability variously characterized as residuals of concussion or residuals of traumatic brain injury was denied by the RO in May 2010.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.
 
2.  New evidence received after the May 2010 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of concussion or residuals of traumatic brain injury.

3.  The medical evidence does not support the Veteran's assertion that he experienced a concussion or a traumatic brain injury during service.

4.  The Veteran's current symptoms of vision impairment, loss of balance, headaches, dizziness, and memory problems are not shown to be related to service in any way.


CONCLUSIONS OF LAW

1.  The May 2010 denial of service connection for residuals of concussion or traumatic brain injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  Evidence received since the May 2010 denial of service connection for residuals of concussion or traumatic brain injury is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  Service connection for residuals of concussion or traumatic brain injury is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he sustained two traumatic brain injuries and/or concussions during service and that he is now having symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems related to these injuries.  

The evidence of record reflects that the Veteran experienced a possible seizure in March 1970, while he was on active duty for training.  Then, when he was on active duty, he experienced two seizures, the first in January 1971 and the second in February 1971.  The second seizure occurred just prior to his boarding an airplane for Vietnam.  He was taken to the Oakland Naval Hospital for evaluation and treatment.  It was determined that his seizure disorder had pre-existed service and was not aggravated during service, and he was discharged for physical disability.  

Service connection for a seizure disorder was denied in a July 1971 RO decision.  An attempt to reopen this prior denial was denied in April 2012, and the Veteran has not challenged the 2012 denial.  

In the instant claim the Veteran asserts that he sustained concussions and/or traumatic brain injuries when he fell and hit his head during the seizures.  He initially filed a claim based upon this theory in February 2010.  The RO denied service connection for post-concussion residuals to include headaches, dizziness, and memory problems in May 2010.  The Veteran did not appeal this decision or submit new and material evidence within one year, and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He is now attempting to reopen this claim, and has perfected a timely appeal to the Board.  During the March 2014 hearing on appeal, the Veteran testified that he believes the additional symptoms of vision problems and loss of balance are also related to the injuries in service.




Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a February 2010 letter to the Veteran that informed him of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An October 2011 letter provided similar information as to the Veteran's claim to reopen.  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was given the opportunity at the March 2014 videoconference hearing before the undersigned to express his contentions, and the reason for the denial of his claim was explained to him.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records (for which the Veteran completed the proper release forms), VA examination reports, the Veteran's hearing testimony, and an informed medical opinion from two physicians with the Veterans Health Administration. 

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

New and material evidence to reopen

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In May 2014, a private physician rendered a diagnosis of post-concussion syndrome related to head injuries associated with military service in the Vietnam War.  The physician, Dr. W., linked the Veteran's symptoms to head trauma suffered during the Vietnam War.  Review of his report shows that he conducted an extensive and thorough clinical examination; however it does not appear that he had recourse to any of the Veteran's medical records.  It would appear that he relied solely upon the Veteran's own history and the findings upon examination to inform his opinion.  He provided the following explanation:  

[The Veteran] presents for symptoms of intermittent dizziness and imbalance as well as visual difficulties described as blurring of vision which he reports have been present since head trauma suffered during the Vietnam War.  These symptoms could certainly be associated with a mild post concussion syndrome, although the non specific nature of post concussion syndromes and the overlap of some symptoms with other syndromes like depression and anxiety make a definitive diagnosis difficult in many cases.  

While it is unusual to have symptoms from concussions last for such an extended period of time, it is certainly not unheard of.  The fact that the symptoms worsen with fatigue is also something that is very commonly seen in post concussion syndromes as well, and the visual difficulties with fatigues would not be fit with typical depression, anxiety or other mood disorders.

Because this statement was not of record at the time of the prior denials, it constitutes new evidence.  Because it relates to an unestablished fact necessary to substantiate the claim, it is material.  It is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it raises a reasonable possibility of substantiating the claim.  The Board therefore holds that the May 2014 physician's statement supports reopening the claim.  Shade.  

Review of the procedural history and development of the instant appeal persuades the Board that a de novo review of the Veteran's claim including the newly-submitted evidence at this point will not result in prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In particular, no further evidentiary development is apparent in this case, and the RO has already reviewed the matter on a de novo basis.  In the interests of judicial economy and efficiency, therefore, a decision will be rendered without further delay.

De novo review

Pre-service medical evidence reflects that at age nine, the Veteran had experienced a convulsive episode, which was determined to have been a grand mal seizure, based upon his mother's description of the event.  An electroencephalogram was interpreted as showing hypersynchronous disturbance with a predominance of the disturbance over the right hemisphere.  Follow-up over the years failed to reveal any progression in the Veteran's symptomatology and there was no recurrence of the seizure.  It was felt that the problem was a congenital nonprogressive neurological deficit of idiopathic origin.  

The Veteran's service treatment records include the two seizures.  The records reflecting the January 1971 seizure show that he sustained a laceration over his left eye during a Grand Mal seizure, or a "major motor type" seizure.  The Veteran was hospitalized for evaluation for approximately one month.  He was placed on anti-seizure medication and did not have any seizures in the hospital.  A lumbar puncture revealed elevated cerebrospinal fluid protein.  Multiple tests and studies including multiple X-rays of his head and spine, a brain scan, a pneumoencephalogram, a bilateral carotid arteriogram, and a cerebral arteriogram were all deemed to have been within normal limits.  An electroencephalogram was deemed to be "minimally abnormal" because of a paroxysmal low amplitude slowing emanating from the right fronto central region.  In February 1971, a Medical Board determined that the Veteran was no longer fit for military service, due to a major motor type seizure disorder, which was neither incurred in nor aggravated by his six month period of military service.  

A VA examiner in January 2012 administered a variety of tests and concluded there was some evidence of executive dysfunction complicated by ongoing psychiatric symptoms (anxiety and depression).  The examiner opined that persistent cognitive sequelae from his mild history of concussion while serving in the Navy would not be expected at this juncture and cognitive sequelae (if any) have likely resolved long since then.  The examiner further noted that the test results were not suggestive of cognitive or memory impairment due to a traumatic brain injury.

According to the Veteran's testimony in 2014, he reported onset of these symptoms to a noticeable degree 10 years earlier, and stated they were "minor" prior to that time.  He stated that prior to a few years earlier, he had not sought medical treatment for his symptoms, other than regular eye examinations.

Dr. W.'s May 2014 positive medical nexus opinion is set forth above.  It fully supports the Veteran's claim for service connection, although it is not entirely persuasive for reasons discussed below. 

In November 2015, two VA physicians who specialize in neurology reviewed all of the available medical records and opined that is it unlikely the Veteran's symptoms of vision impairment, loss of balance, headaches, dizziness, and memory problems are due to a concussion or traumatic brain injury sustained at the time of the two in-service seizures.  In reaching this conclusion, they noted that it would be highly unlikely for symptoms such as loss of balance, headaches, dizziness, or memory problems to have persisted so long after relatively minor trauma.  They also noted that the Veteran did not have these symptoms following the seizures and that during his course in the Naval hospital he did not complain of any lasting deficits and was not given a diagnosis of concussion or post-concussive syndrome.  Lastly, they emphasized that in Dr. W.'s positive medical opinion, he appeared to assume that the Veteran had had multiple injuries in Vietnam, and that he had a post-concussive syndrome during service; neither of which is accurate.  

The Board chooses to accord greater probative weight to the opinion by the two VA neurologists.  They had access to all the medical records summarized above, unlike Dr. W., who relied upon the Veteran's own history.  They used their expertise in neurology to interpret the medical evidence, and they concluded that the Veteran's current symptoms and complaints of vision impairment, loss of balance, headaches, dizziness, and memory problems are less likely to be related to any head injury during service.  Dr. W., who relied on the Veteran's history, did not have access to the service records which show a month-long hospitalization and a variety of diagnostic tests - all of which provide a more contemporaneous and accurate picture of the Veteran's medical condition during service.  Despite the Veteran telling Dr. W. his various symptoms had been present since head trauma during service, the contemporaneous records refute that allegation. 

The conclusion of the VHA neurologists is consistent with that of the January 2012 VA examiner, who concluded that the Veteran's test results were not suggestive of cognitive or memory impairment due to a traumatic brain injury.  Additionally, because the January 2012 examiner's conclusions are based upon test results rather than records review, they remain valid despite the additional medical evidence added to the file since that time.  

None of the evidence record confirms a concussion or traumatic brain injury at the time of the in-service seizures.  A claim for service connection for residuals of a concussion or traumatic brain injury necessarily rests upon the occurrence of a head injury which caused a concussion or brain injury.  In this case, the contemporaneous evidence shows a superficial cut only.  Despite the extensive testing done by the Naval Hospital after the Veteran's second in-service seizure, no indication of brain injury or concussion was identified at that time.  

The absence of contemporaneous findings indicative of brain injury coupled with the length of time before the Veteran began having more serious symptoms of vision impairment, loss of balance, headaches, dizziness, and memory problems sometime around 2004, also weighs against his claim that these symptoms are connected to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the preponderance of the evidence is against the claim and the appeal for service connection must be denied.  





Continued on next page
ORDER

New and material evidence having been presented, the claim for entitlement to service connection for residuals of concussion or residuals of traumatic brain injury; manifested by symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems is reopened; to this extent only, the appeal is granted.

Upon de novo review, service connection for residuals of concussion or residuals of traumatic brain injury; manifested by symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


